Citation Nr: 0301061	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  02-05 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the skin 
conditions of tinea manum, tinea pedis, and psoriasis, 
including as a result of exposure in service to Agent 
Orange.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean, Counsel



INTRODUCTION

The appellant had active military service from September 
1966 to August 1968, including overseas service in 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Pittsburgh 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  All evidence and information necessary for an 
equitable disposition of the issues decided herein have 
been obtained.  

2.  A chronic skin disability was not present in service 
or for many years afterward.  

3.  The appellant is currently diagnosed with tinea manum, 
tinea pedis, and psoriasis, none of which is etiologically 
related to service, to include the veteran's exposure to 
Agent Orange in Vietnam.  

4.  Hypertension was not present in service or for many 
years afterward, nor is it etiologically related to 
service.  


CONCLUSIONS OF LAW

1.  Tines manum, tinea pedis, and psoriasis were not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1116 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2002).  

2.  Hypertension was neither incurred in nor aggravated 
during the appellant's active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), and the 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require 
VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The record reflects that through the statement of the 
case, and a letter dated October 12, 2001, the RO has 
notified the appellant of the evidence and information 
needed to substantiate his claims, the information he 
should provide to enable the RO to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence and information on his behalf, and the evidence 
that the veteran should submit if did not desire the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
is satisfied that the RO has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the RO has obtained service and 
post-service treatment records and provided the appellant 
with an official VA examination in connection with the 
current claims.  Furthermore, in October 2001, the 
appellant signed a statement acknowledging the RO's 
explanation to him of his rights under the VCAA and 
averring that he had no further evidence or other 
information to submit.  Later, in his January 2001 notice 
of disagreement, the appellant said that he was trying to 
locate and obtain medical records dating from the initial 
postservice year; however, no such evidence was ever 
submitted by the appellant, nor did he ever inform VA of 
the location of these records and request that VA obtain 
them.  Thus, neither the appellant nor his representative 
has identified any additional evidence or information 
which could be obtained to substantiate the current 
claims, and the Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board 
is also satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the regulations 
implementing it.  

II.  Factual Background

The service medical records are devoid of any complaints, 
medical treatment, abnormal findings, or diagnoses 
indicative of any chronic skin disease or of hypertension.  
The report of the appellant's separation medical 
examination in August 1968 reflects a written medical 
history given by the appellant in which he specifically 
denied having any problems with skin diseases or high 
blood pressure.  The clinical evaluations of the 
appellant's skin, vascular system, and heart on this 
medical examination were all normal, and a blood pressure 
reading of 138/88 was obtained from him at this time.  

Postservice VA outpatient treatment records dating from 
1984 to 2001 document dermatitis of the hands and feet and 
toes in December 1984; and a clinical assessment of 
psoriasis, hypertension and cardiovascular disease in 
September 2001.  

Private medical records dating from 1994 to 2001 reflect 
ongoing treatments for hypertension beginning in July 1994 
and for cardiovascular disease in July 2001.  These 
medical records also reflect a report in January 1995 of 
eczema on the right leg.  

The appellant was accorded a VA skin examination in 
January 2002.  He told the examiner that, ever since his 
service in Vietnam in 1967-68, he had experienced itchy, 
scaly, depigmented skin on his fingers and toes which he 
attributed to his exposure to Agent Orange in Vietnam.  
The appellant told the examiner that he had never sought 
medical help for this condition and had never tried any 
form of treatment for it except by suntan lotion.  
Physical examination of the appellant disclosed 
depigmentation of the fingers of both hands, and of the 
toes of both feet; also some scaling.  The diagnosis was 
of tinea manum and tinea pedis.  

III.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West Supp. 2002).  

Service connection can be granted for any disease 
initially diagnosed after discharge from service when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Direct service connection may not be granted without 
medical evidence of a current disability, medical or, in 
certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table).  

In addition, hypertensive cardiovascular disease may be 
presumed to have been incurred or aggravated in service if 
it was manifested to a compensable (10 percent) degree 
within one year of the claimant's separation from service. 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection is granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 
38 C.F.R. § 3.303 (2000).  

38 U.S.C.A. § 1116(a) provides presumptive service 
connection on the basis of herbicide exposure for 
specified diseases manifested to a degree of 10 percent 
within a specified period in a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975.  It also provides presumptive 
service connection on the basis of herbicide exposure for 
each additional disease that the Secretary determines in 
regulations prescribed under this section warrants a 
presumption of service-connection by reason of having a 
positive association with exposure to an herbicide agent, 
and that becomes manifest within the period (if any) 
prescribed in such regulations in a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 
9, 1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive 
association exists between (A) the exposure of humans to 
an herbicide agent, and (B) the occurrence of a disease in 
humans, the Secretary shall prescribe regulations 
providing that a presumption of service connection is 
warranted for that disease for the purposes of this 
section.  38 U.S.C.A. § 1116(b)(1).

In making determinations for the purpose of this 
subsection, the Secretary shall take into account (A) 
reports received by the Secretary from the National 
Academy of Sciences under section 3 of the Agent Orange 
Act of 1991 [note to this section], and (B) all other 
sound medical and scientific information and analyses 
available to the Secretary.  In evaluating any study for 
the purpose of making such determinations, the Secretary 
shall take into consideration whether the results are 
statistically significant, are capable of replication, and 
withstand peer review.  38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in 
humans and exposure to an herbicide agent shall be 
considered to be positive for the purposes of this section 
if the credible evidence for the association is equal to 
or outweighs the credible evidence against the 
association.  38 U.S.C.A. § 1116(b)(3).

Porphyria cutanea tarda, chloracne and other acneform 
diseases are subject to presumptive service connection on 
an Agent Orange basis.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.309(e).  

Neither tinea manum, tinea pedis, nor psoriasis is among 
the diseases specified in 38 U.S.C.A. § 1116(a).  In 
addition, the Secretary has not determined, on the basis 
of sound medical and scientific evidence, that a positive 
association exists between (A) the exposure of humans to 
an herbicide agent, and (B) the occurrence of tinea manum, 
tinea pedis, or psoriasis in humans.  See 38 C.F.R. 
§ 3.309(e). 

IV.  Analysis

On his initial claim form filed in September 2001, the 
appellant claimed that hypertension was recognized while 
he was having dental work done in Vietnam.  This is not 
documented in the veteran's service medical records.  
Moreover, this was apparently an isolated event since 
service medical records document no elevation in blood 
pressure, the veteran's blood pressure was normal on the 
separation examination, no diagnosis of hypertension was 
rendered on the separation examination.  Moreover, there 
is no post-service medical evidence of  hypertension until 
many years after the veteran's discharge from service, or 
medical evidence of a nexus between the veteran's current 
hypertension and his military service.  

Service medical records are also negative for evidence of 
skin disability, and there is no medical evidence of any 
skin disorder until years following the veteran's 
discharge from service or medical evidence of a nexus 
between the veteran's current skin disorders and his 
military service.  Moreover, the veteran's documented skin 
disorders are not subject to presumptive service 
connection on an Agent Orange basis because sound medical 
and scientific evidence has not shown a positive 
association exists between the exposure of humans to an 
herbicide agent and the occurrence of any of these 
disorders.  

The evidence of a nexus between the appellant's claimed 
disorders and his military service is limited to the 
appellant's own statements.  This evidence is not 
competent to establish the required nexus with service 
since laypersons, such as the appellant, are not qualified 
to render a medical diagnosis or an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

Accordingly, the Board must conclude that the 
preponderance of the evidence is against both of the 
current claims.  


ORDER

Service connection for tinea manum, tinea pedis, and 
psoriasis is denied.  

Service connection for hypertension is denied.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

